DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-10 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "determine the first illuminance as illuminance outside of the electronic device when the external object is not in proximity, and when the external object is in proximity, change a mode of operation of the electronic device, and estimate a second illuminance corresponding to the first illuminance based on the changed mode of operation.”
Claims 11-15 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "detect generation of a calibration-required section identification event within a predetermined range from the first time point, and estimate a second illuminance corresponding to the first illuminance through a method selected based on a type of the generated event as calibration-required section identification.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanase (Patent No. US 8,766,162 B2) discloses a gesture sensing device including one or more sensors and a processor for processing sensed voltages output from the sensors based on ambient light and/or reflected light received by the sensors.
Kahn et al. (Patent No. US 7,800,044 B1) discloses a method and apparatus for determining when a device is placed in a high ambient motion environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SEUNG C SOHN/
Primary Examiner, Art Unit 2878